Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 9-11, 13-19 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 11/9/20 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Maeda.
As to claim 9, Zimmermann discloses a target comprising:
A plate having a rear side (paragraph 203: a steel sheet [structural equivalent of ‘target plate’ of the claim]);
A layer joined to the rear side having characteristics of having been applied by kinetic spraying (paragraph 203: Ta spraying onto steel sheet [structural equivalent of the ‘stabilizing layer’ of the claim);
The layer being a different material from the plate (paragraph 80: plate of copper, aluminum, alloy with beryllium; abstract: sprayed layer including Ta, W, Nb, Mo, Ti, Zr, etc.).



Maeda discloses a target for sputter deposition, the target comprising various alloys including Ti, in which the composition is formed of an alloy in the depth direction so as to maintain uniformity during deposition (abstract; col 2 lines 53-67).  Maeda discloses various alloys for the gradient, including Ti-Si, Ti-W, etc (col 3 lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a target layer with a gradient, as disclosed by Maeda, in the product of Zimmermann, because this allows for uniform deposition over the target lifetime (Maeda at col 2 lines 53-67).
	Although Maeda does not explicitly disclose the strength and stiffness material properties of the gradient target, titanium inherently is stronger and stiffer than silicon, and Ti-Si is also stronger and stiffer than pure Si, and therefore an alloy with a gradient composition of Ti and Si, as taught by Maeda will inherently increase in strength and stiffness as the gradient increases in Ti composition.

As to claim 10, Zimmermann discloses a plate made of Ti based materials (paragraph 96: formation of layer on Ti-alloy target).
As to claim 11, Zimmermann discloses formation of a Ti-alloy layer (paragraph 14: spraying of Ti-alloy powder).

As to claim 16, Zimmermann discloses a process for producing a target comprising:
Providing a plate having a rear side (paragraph 203);
Spraying material onto the plate by using kinetic energy spraying (paragraph 203);
The layer being a different material from the plate (paragraph 80: plate of copper, aluminum, alloy with beryllium; abstract: sprayed layer including Ta, W, Nb, Mo, Ti, Zr, etc.).
Zimmermann discloses formation of a Ti alloy sputter target, as discussed above, but is silent as to a gradient composition of the formed layer.
Maeda discloses a target for sputter deposition, the target comprising various alloys including Ti, in which the composition is formed of an alloy in the depth direction so as to maintain uniformity during deposition (abstract; col 2 lines 53-67).  Maeda discloses various alloys for the gradient, including Ti-Si, Ti-W, etc (col 3 lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a target layer with a gradient, as disclosed by Maeda, in the product of Zimmermann, because this allows for uniform deposition over the target lifetime (Maeda at col 2 lines 53-67).
Although Maeda does not explicitly disclose the strength and stiffness material properties of the gradient target, titanium inherently is stronger and stiffer than silicon, and Ti-Si is also stronger and stiffer than pure Si, and therefore an alloy with a gradient composition of .
Claims 9-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Maeda.
As to claim 9, Miller discloses a target comprising:
A plate having a rear surface (figure 1: backing plate 110 and/or intermediate plate 120);
A layer joined to the rear side having characteristics of having been applied by kinetic spraying (paragraph 20: spraying layer 120 and/or 130).

Miller discloses formation of a Ti alloy sputter target, as discussed above, but is silent as to a gradient composition of the formed layer and its properties including strength and stiffness.
Maeda discloses a target for sputter deposition, the target comprising various alloys including Ti, in which the composition is formed of an alloy in the depth direction so as to maintain uniformity during deposition (abstract; col 2 lines 23-67).  Maeda discloses various alloys for the gradient, including Ti-Si, Ti-W, etc (col 3 lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a target layer with a gradient, as disclosed by Maeda, in the product of Miller, because this allows for uniform deposition over the target lifetime (Maeda at col 2 lines 53-67).


As to claims 10-11, Miller discloses target, intermediate, and backing layers of Ti or Al alloys (paragraph 14).
As to claims 13-14, Miller does not explicitly state the thickness of any of the layers of its disclosed product.  However, because Miller does illustrate roughly equal thickness layers (figure 1) and because both changes in size/proportion and selection of result effective variables have been found to be within the purview of one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the layers with ratios including those required by the instant claims (See MPEP  2144.04 (IV A) and 2144.05 II(B)).
As to claim 15, Miller discloses a depression within the plate (figure 1: grooves 140).
As to claim 16, Miller discloses a process for producing a target comprising:
Providing a plate having a rear side (figure 1: backing plate 110 and/or intermediate plate 120);
Spraying material onto the plate by using kinetic energy spraying (paragraph 20: spraying layer 120 and/or 130).


Maeda discloses a target for sputter deposition, the target comprising various alloys including Ti, in which the composition is formed of an alloy in the depth direction so as to maintain uniformity during deposition (abstract; col 2 lines 23-67).  Maeda discloses various alloys for the gradient, including Ti-Si, Ti-W, etc (col 3 lines 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a target layer with a gradient, as disclosed by Maeda, in the product of Miller, because this allows for uniform deposition over the target lifetime (Maeda at col 2 lines 53-67).
Although Maeda does not explicitly disclose the strength and stiffness material properties of the gradient target, titanium inherently is stronger and stiffer than silicon, and Ti-Si is also stronger and stiffer than pure Si, and therefore an alloy with a gradient composition of Ti and Si, as taught by Maeda will inherently increase in strength and stiffness as the gradient increases in Ti composition.
As to claim 17, Miller discloses applying an interlayer (figure 1: intermediate layer 120).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant argues in the remarks that the prior art, as discussed above, is not applicable as the prior art (Zimmerman, Miller and Maeda) all similarly disclose a backing plate and sprayed target while the instant claims require a target plate and sprayed backing ‘thermal stabilizing’ layer.  Applicant refers to the ‘purpose’ of the structures of the prior art and the instant claims.  This argument is not found persuasive because it is directed towards the intended use of the structure, rather than the structure in itself.  A ‘target plate’ is structurally no different than any other plate.  The term ‘target’, in the instant circumstances, refers to the intent of placing the plate in a vacuum chamber, exposing it to plasma [or ion beam, arc, etc.] and sputtering it.  The intended use, in this instance, does not place ANY further structural limitations on the plate.  Because the instant claims are product and apparatus type claims, the intended use does not distinguish the backing plate of the prior art from the target plate of the instant claims.  There is no reason the backing plate of the prior art cannot be sputtered and therefore be a target plate.  The fact that the prior art teaches the backing plate is provided a sprayed sputtering target is immaterial to the prior art teaching the structural limitations of the instant claims.
Applicant’s arguments with respect to there being no motivation to ‘switch’ the backing plates and targets of the prior art to reach the instant claims is similarly not found persuasive.  There is no need to ‘switch’ the backing plates and targets of the prior art.  Backing plate and 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794